UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6678



ROBERT P. HOWARD,

                                              Petitioner - Appellant,

          versus


THOMAS R. CORCORAN; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
1467-L)


Submitted:   September 29, 2000            Decided:   October 18, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert P. Howard, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert P. Howard appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.    See Howard v. Corcoran, No. CA-97-

1467-L (D. Md. Apr. 13, 2000).   We deny Howard’s motion for prepa-

ration of transcripts at Government expense. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2